[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE ELEVENTH CIRCUIT
                                                 U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              October 25, 2005
                                No. 04-14979                THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                    D.C. Docket No. 03-00281-CR-T-23-EAJ

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

GUSTAVO PAZ DE LA CRUZ,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                               (October 25, 2005)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Ronald S. Tulin, appointed counsel for Gustavo Paz De La Cruz in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and De La Cruz’s conviction and

sentence are AFFIRMED.




                                         2